DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 has considered by the examiner. 
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 09/27/2021. Claims 4-9 have been cancelled by the applicant.  Claims 1-3 and 10-11 are pending and an action on merits follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 1 recites “in a case where an internal quantum efficiency after the phosphor powder is held at 600°C for 1 hour in an air atmosphere is   
Claim 2 recites (Original) The phosphor powder according to claim 1, “wherein the internal quantum efficiency P2 is equal to or more than 68%”
3. (Currently Amended) The phosphor powder according claim 1, wherein an internal quantum efficiency P3 after the phosphor powder is held at 800°C for 1 hour is equal to or more than 68%.”
Examiner is unclear as to what structural feature allows the attainment of these desired results. While the disclosure suggests a method, the method claims would merely make it a product by process.  Another words, what ascertainable structural limitation can I glean from this desired result without. Is a bond broken, is a chemical changed has something been stripped away?  For purposes of examination the examiner will assume the following Emoto (US 2016/0280994 A1)  (π20-π36) read on the invention including the general formula, and since the general formula is obtained these features are implied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto (US 2016/0280994 A1).
Regarding claims 1-3,  Emoto discloses  an Eu-activated Li-solid-solubilized α-SiAlON crystal constituting the phosphor of the present embodiment is represented by General Formula: LixEuySi12-(m+n)Alm+nOnN16-n (x+y≦2, m=x+2y); (π21); that allows for substitution of a portion of the Li+ with  for fine adjustment of fluorescence properties with one or more elements selected from the group consisting of Mg, Ca, Y, (π24) thus achieving the re-written general formula as written in claim 1. Examiner note: the remainder of this section including quantum efficiency along with claims 2-3 are considered implicit since the general formula has been achieved, see 112 rejection.  
Regarding claim 10, Emoto discloses  a composite comprising: the phosphor powder claim 1 see rejection claim 1); by way of discussion, Emoto discloses  a sealing material that seals the phosphor powder (π34-π36).
Regarding claim 11, Emoto discloses a light-emitting device comprising:  a light-emitting element (light source) that emits excitation light; and the composite according to claim 10 (see rejection claim 10) that converts a wavelength of the excitation light (π34-π36)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879